Continuation Sheet of Advisory Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continuation of Box 12: Applicant’s arguments on pages 5-24 of the reply have been fully considered, but not found persuasive of error for the reasons given below.
	As a starting point, Applicant’s arguments are largely a direct copy of the 35 U.S.C. § 102 and 103 rejections of record, and the bodily incorporation of the “biofilm” Wikipedia entry, and the instant arguments appear to have been presented before and therefore the examiner’s response will necessarily be similar to the response in the last Office Action
The bodily incorporation of the “biofilm” Wikipedia entry on pages 7-13 is acknowledged, but not found persuasive of error. As a matter of form, applicant is cautioned against relying on open-source material that may be edited by the public The content of such material is subject to change over time and is not necessarily subject to review by persons of ordinary skill in the art (as an article in a peer-reviewed scientific journal or a chapter from a textbook would be). Therefore, it is not generally considered a reliable source of quality information.
On page 6 and again on pages 18 and 19 of the reply, Applicant alleges that Petrova is not capable of dispersing biofilms. This is not found persuasive because the arguments are merely the argument of counsel, and allegations of inoperability of the prior art require objective evidence factually supported by an appropriate affidavit or declaration, see M.P.E.P. § 716.01(c). Also see M.P.E.P. § 2121, in that the prior art is presumed operable absent any showing to the contrary. In other words, Applicant bears the burden to show that Petrova is inoperable by a preponderance of evidence. At this time, Applicant has not yet presented any such factual evidence that the methods of Petrova are not capable of dispersing sessile organisms from biofilms by the method step of depleting pyruvate from the aqueous culture medium. Petrova teaches the same method step as claim 1, i.e. depleting pyruvate from the aqueous culture medium with pyruvate dehydrogenase wherein the aqueous culture medium is contacted with sessile microorganisms (e.g. P. aeruginosa) (see p3 of the last Office Action). Therefore and absent any showing to the contrary, Petrova inherently meets the preamble of claim 1 and thus anticipates the claim; see M.P.E.P. § 211.02 and 2112. 

Conclusion
Claims 1-3, 5-15, and 17-20 remain finally rejected, claim 4 remains objected to, and claim 16 remains withdrawn from consideration as set forth in the Office Action dated 4/04/2022.

/Sean C. Barron/           Primary Examiner, Art Unit 1653